Citation Nr: 1612570	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hairy-cell leukemia as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran requested a hearing before the Board sitting in Houston, Texas.  The Veteran, however, failed to appear as scheduled in February 2016, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for hairy cell leukemia as a result of exposure to herbicides.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, including hairy cell leukemia, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  Furthermore, exposure to herbicides is presumed for veterans with active service in the Korean demilitarized zone between April 1, 1968 and August 31, 1971, 38 C.F.R. § 3.307(a)(6)(iv), and for veterans who performed service in the Air Force or Air Force Reserve under circumstances in which the veteran regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  Such service means that the veteran was assigned to one of the affected aircraft and had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is claiming presumptive service connection based on exposure to Agent Orange.  Thus, his service treatment records do not reflect any symptoms of or treatment for leukemia.  Rather, the Veteran has provided extensive private treatment records indicating that he has been treated for hairy-cell leukemia since January 2004.  

In his December 2010 claim, the Veteran reported being exposed to Agent Orange while serving at Kadena Air Base in Okinawa, Japan.  He stated that he did not serve in Vietnam.  In an attached statement, he reported regular duty of inspecting barrels of Agent Orange before it was put in planes to fly over Vietnam.  He stated that the barrels needed inspecting because the corrosive nature of Agent Orange caused it to occasionally eat through the barrels.  When in the facility with these barrels, the Veteran reported that the air burned his nose and throat.  He also stated that he could tell by the vegetation on the ground that Agent Orange had been sprayed at his base in Okinawa.  In his March 2012 notice of disagreement, he reported suffering ulcers in his mouth, throat, and sinuses for one month while in service, which he attributed to Agent Orange.  In a July 2012 statement, the Veteran reported that exposure to Agent Orange caused him joint pain while in service.

VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than Vietnam, Korean DMZ, and Thailand.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  As an initial step, a veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to the Compensation and Pension (C&P) Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides. 

In the instant case, the AOJ has not followed C&P Service's direction in handling the Veteran's claim relating to his alleged herbicide exposure in Japan.  Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his service in Japan by following the procedures provided by the C&P Service in the M21-1.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide the approximate dates of his claimed exposure to herbicides at Kadena Air Base.
 
2.  Follow the guidance at M21-1, Part IV, Subpart ii, 1.H.7.a and request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used, tested, or stored at Kadena Air Base during the time the Veteran was stationed there. If the Veteran's exposure is not verified by the request to the C&P Service, verification should be sought from JSRRC.  The results of these development efforts should be documented in the record.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

